DETAILED ACTION
Claims 1 – 20 are pending in the present application. Of these, claims 9–20 are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group/Species I in the reply filed on December 1st, 2021 is acknowledged. Claims 9–20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected inventions of Groups II and III, there being no allowable generic or linking claim. 	
Specification
The Title of the Disclosure is objected to for not being specific enough, because it applies to most nuclear reactors. It is suggested modify to “NUCLEAR POWER GENERATOR, FUEL CARTRIDGES AND COOLING TUBES FOR NUCLEAR POWER GENERATOR, AND RELATED METHODS” or similar.
The disclosure is objected to because of the following informalities:
[0008] “…very-Small Modular Reactor (v-SMR) designs …”
Claim 6: “further comprising a plurality of caps with a flow opening, each of the plurality of caps being disposed over at least one end of each corresponding fuel channel of the plurality of fuel channels to hold the fuel elements inside the fuel channels.”
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
Although a best effort has been made to indicate the most relevant paragraphs of the prior art, for purposes of brevity there may be other pertinent paragraphs that have not been explicitly listed but are implicitly understood when viewing the prior art as a whole.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Werner Meier et al, US 5,327,471 A (hereinafter “Meier”) in view of Franz Winkler et al, US 3,453,178 A (hereinafter “Winkler”), and further in view of Kenneth Watkins et al, US 6795801 B1 (hereinafter “Watkins”).		
Regarding claim 1, Meier discloses a nuclear fuel cartridge comprising: 

a plurality of fuel channels for receiving a nuclear fuel element (Meier Figs. 1-2 FR); and 
a plurality of cooling channels (Meier Fig. 2 coolant tube WR is placed in a channel of structural spacer SP); 
a first header disposed on a first side of the fuel matrix (Meier: WRb); 
a second header disposed on a second side of the fuel matrix opposite to the first side (Meier: WRa); 
a plurality of cooling tubes through which a working fluid flows (Meier teaches a single tube WR- see obviousness discussion below), each of the plurality of cooling tubes passing through each corresponding cooling channel of the plurality of cooling channels, each of the plurality of cooling tubes having a first end connected to the first header and a second end connected to the second header (Meier Fig. 2: the cooling tube WR is connected at both ends to WRa and WRb).
However Meier fails to explicitly teach a pressure vessel for containing the fuel matrix, more than one cooling tube or channel, and a different pressure boundary.
Winkler teaches a related art pressure vessel for containing a fuel matrix, comprising:
a pressure vessel 10 defining an interior space for sealingly containing the fuel matrix (Winkler Figs. 1-2; col. 3 ll. 22-26: “Each fuel element has an essentially closed boxlike structure provided at both ends with tubes 67 and 65 which are accommodated in suitable openings of an upper and lower lattice plate 9 and 91, respectively”- the fuel matrix is sealed at both ends so it is sealingly contained within the pressure vessel), 
wherein the interior space for sealingly containing the fuel matrix comprises a pressure boundary independent from an interior of the plurality of cooling tubes, such that the interior space 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to apply the known technique of placing a fuel matrix into the interior space of a pressure vessel with separate pressure boundaries taught by Winkler, to the fuel matrix of Meier. According to Winkler col 1 ll. 67 – col. 2 ll. 17, this would allow a coolant functioning as moderator to flow and vaporize, aiding in control of heat absorption. 
Furthermore, Watkins Fig. 8 teaches that it would have been obvious to one of ordinary skill to substitute a plurality of cooling tubes and channels for the single channel of Meier, for the purpose of better cooling distribution.
Regarding claim 2, Meier modified by Winkler and Watkins discloses the nuclear fuel cartridge of claim 1, further comprising a filler medium filling the interior space (Winkler Fig. 1; col. 2 ll. 44-71: a water moderator 11 is the filler medium filling the interior space of vessel 10).
Regarding claim 6, Meier modified by Winkler and Watkins discloses the nuclear fuel cartridge of claim 1, further comprising a plurality of caps with a flow opening (Meier Figs. 2-4, 9; col. 10 ll. 48- col. 11 ll. 15: cover plate 6 comprises a plurality of individual caps 61 with a flow opening 7, shown close-up in Fig. 9), each of the plurality of caps being disposed over at least one end of each correspond[ing] fuel channel of the plurality of fuel channels to hold the fuel elements inside the fuel channels (Meier Figs. 2-4: each cap structure 61 is disposed over one end of a corresponding fuel channel Frb shown in Fig. 4).

Claims 3–5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Winkler and Watkins, and further in view of Peter Fortescue, US 4,569,820 A (hereinafter “Fortescue”).
Regarding claims 3–5, Meier modified by Winkler and Watkins discloses the nuclear fuel cartridge of claims 1, 3 and 1, respectively, however they fail to disclose a plurality of fuel matrices disposed side by side in a layer or on top of one another.
Fortescue teaches a fuel matrix for a nuclear core, 
wherein the fuel matrix comprises a plurality of fuel matrices disposed side by side in a layer (Fortescue Fig. 1; col. 1 ll. 12-20: fuel may be placed in stackable blocks/matrices which may be fitted side by side; Fortescue col. 7 ll. 13-31: fuel blocks/matrices may be stacked on top or bottom of one another).
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the known technique of disposing fuel matrices side by side or on top of one another taught by Fortescue, to the fuel matrix of Meier modified by Winkler and Watkins. According to Fortescue col. 18-26 and 44-53, “coolant escaping from an entry plenum (not shown) and from intracolumn passageways 24 and into interstices 34 between adjacent blocks could create pressure differentials that could destabilize the core” and this method helps to stabilize the core.

Regarding claim 8, Meier modified by Winkler and Watkins discloses the nuclear fuel cartridge of claim 1, however, they fail to teach the fuel matrix comprises a plurality of fuel matrices stacked on top of one another and being movable relative to the plurality of cooling tubes.
Fortescue teaches a fuel matrix for a nuclear core, 

Please refer to the same obviousness motivation as claims 3-5 above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Winkler and Watkins, and further in view of George Korton et al, US 6212250 B1 (hereinafter “Korton”).
Regarding claim 7, Meier modified by Winkler and Watkins discloses the nuclear fuel cartridge of claim 1, however they fail to teach an outer surface of each of the plurality of cooling tubes is spaced from an internal surface of each of the plurality of cooling channels.
Korton teaches a nuclear fuel matrix, wherein an outer surface of each of the plurality of cooling tubes is spaced from an internal surface of each of the plurality of cooling channels (Korton Figs. 1,3; col. 2 ll. 32-46: cooling tubes 3 separate from cooling channels 2. In particular Fig. 3 shows a spacing in cross section between the internal surface of the cooling channels and the cooling tubes).
It would have been obvious to one of ordinary skill to space the cooling tubes from the cooling channel surfaces, so as to fit the cooling tubes inside the channels without undue difficulty during expansion or compression of the fuel matrix.


Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Todreas, Bodner, Rottenburg and Ikeda teaches separated fuel and cooling channels, and may or may not teach independent pressure boundaries for the fuel channels and the coolant channels.
Conclusion
It is suggested that Applicant amend claim 1 to more clearly specify the type of pressure boundary intended, and/or amend to include the limitations of claim 6 while adding that each fuel cap may contain several holes.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.

Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646